  1   Sara L. Chenetz, California Bar No. 206936
      SChenetz@perkinscoie.com
  2   PERKINS COIE LLP
      505 Howard Street, Suite 1000
  3   San Francisco, CA 94105
      Telephone: (415) 344-7708
  4   Facsimile:    (415) 344-7050

  5   Counsel to the Official Committee of Unsecured
      Creditors
  6

  7

  8                                UNITED STATES BANKRUPTCY COURT
  9                  NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
 10

 11   In re                                                 CASE NO. 21-40363
 12   CALIFORNIA-NEVADA METHODIST                           Chapter: 11
      HOMES, 1
 13                                                         NOTICE OF HEARING ON FIRST
                               Debtor.                      INTERIM APPLICATION OF PERKINS
 14                                                         COIE LLP FOR COMPENSATION FOR
                                                            SERVICES AND REIMBURSEMENT OF
 15                                                         EXPENSES AS COUNSEL TO THE
                                                            OFFICIAL COMMITTEE OF
 16                                                         UNSECURED CREDITORS FOR THE
                                                            PERIOD OF APRIL 23, 2021 THROUGH
 17                                                         JULY 31, 2021
 18                                                         Hearing Date:                September 17, 2021
                                                            Time:                        11:00 a.m.
 19
                                                            Objection Deadline:          September 10, 2021
 20

 21

 22

 23

 24

 25

 26

 27   1
          The last four digits of the Debtor’s federal tax identification number are 2411. The mailing address for
 28       the Debtor is 1850 Alice Street Oakland, CA 94612
                                                                       NOTICE OF HEARING ON FIRST INTERIM
                                                                          APPLICATION FOR COMPENSATION
Case: 21-40363        Doc# 262       Filed: 08/20/21      Entered: 08/20/21 12:59:43          Page 1 of 3
      153552237.1
  1             PLEASE TAKE NOTICE that on September 17, 2021 at 11:00 a.m. (prevailing Pacific
  2   Time), the United States Bankruptcy Court for the Northern District of California, Oakland
  3
      Division (the “Bankruptcy Court”), the Honorable Charles Novack, United States Bankruptcy
  4
      Judge, presiding, will conduct a hearing (the “Hearing”) to consider the First Interim Application
  5
      of Perkins Coie LLP for Compensation for Services and Reimbursement of Expenses as Counsel to
  6

  7   the Official Committee of Unsecured Creditors for the Period of April 23, 2021 through July 31,

  8   2021, (the “Application”) 2.

  9             In the Application, Perkins Coie LLP (“Perkins Coie”), counsel to the Official Committee
 10
      of Unsecured Creditors of California-Nevada Methodist Homes seeks entry of an order allowing
 11
      Perkins Coie interim compensation in the amount of $266,569.25, and reimbursement of expenses
 12
      in the amount of $79.00 for the period from April 23, 2021 through July 31, 2021 and authorizing
 13
      payment of these amounts to Perkins Coie.
 14

 15             PLEASE TAKE FURTHER NOTICE that the hearing will not be conducted in the Court’s

 16   chambers but will instead only be conducted by videoconference using the Zoom Webinar software.
 17   All interested parties should consult the Bankruptcy Court’s website at www.canb.uscourts.gov for
 18
      information about court operations during the COVID-19 pandemic. The Bankruptcy Court’s
 19
      website provides information regarding how to arrange a telephonic or video appearance. If you
 20
      have any questions regarding how to appear at a court hearing, you may contact the Bankruptcy
 21

 22   Court by calling 888-821-7606 or by using the Live Chat feature on the Bankruptcy Court’s

 23   website.

 24

 25   2
          Copies of the Application can be viewed and/or obtained by: (i) accessing the Bankruptcy Court’s website
 26       at http://www.canb.uscourts.gov, (ii) contacting the Office of the Clerk of the Court at 1300 Clay Street,
          Suite 300, Oakland, CA 94612, or (iii) from the Debtor’s proposed notice and claims agent, Stretto, at
 27       https://cases.stretto.com/CNMH or by calling (855) 382-1904 (Toll-Free) for U.S.-based parties; or +1
          (949) 253-3091 for international parties or by e-mail at TeamCNMH@stretto.com. Note that a PACER
 28       password is needed to access documents on the Court’s website.
                                                                    NOTICE OF HEARING ON FIRST INTERIM
                                                           -2-
                                                                        APPLICATION FOR COMPENSATION
Case: 21-40363        Doc# 262       Filed: 08/20/21      Entered: 08/20/21 12:59:43 Page 2 of 3
      153552237.1
  1
      DATED: August 20, 2021                        PERKINS COIE LLP
  2

  3                                                 By: /s/ Sara L. Chenetz
                                                        Sara L. Chenetz,
  4                                                     SChenetz@perkinscoie.com

  5                                                 Counsel to the Official Committee of
                                                    Unsecured Creditors
  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                           NOTICE OF HEARING ON FIRST INTERIM
                                                  -3-
                                                               APPLICATION FOR COMPENSATION
Case: 21-40363      Doc# 262   Filed: 08/20/21   Entered: 08/20/21 12:59:43 Page 3 of 3
      153552237.1
